Name: 2006/491/EC,Euratom: Council Decision of 27 June 2006 determining for the General Secretariat of the Council the appointing authority and the authority empowered to conclude contracts of employment
 Type: Decision
 Subject Matter: EU institutions and European civil service;  civil law;  executive power and public service;  political framework
 Date Published: 2007-03-16; 2006-07-14

 14.7.2006 EN Official Journal of the European Union L 194/29 COUNCIL DECISION of 27 June 2006 determining for the General Secretariat of the Council the appointing authority and the authority empowered to conclude contracts of employment (2006/491/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Staff Regulations of Officials of the European Communities and the Conditions of Employment of other servants of the Communities, as laid down by Council Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular Article 2 of those Staff Regulations and Article 6 of those Conditions, Whereas: (1) Under the first subparagraph of Article 207(2) of the EC Treaty and the first subparagraph of Article 121(2) of the Euratom Treaty, the General Secretariat of the Council comes under the responsibility of a Secretary-General, High Representative for the common foreign and security policy, hereinafter referred to as the Secretary-General, assisted by a Deputy Secretary-General responsible for the management of the General Secretariat. (2) Under Articles 28 and 41 of the EU Treaty, Article 207 of the EC Treaty is applicable to the provisions relating to the areas referred to in Titles V and VI respectively of the EU Treaty. (3) Following the entry into force of Council Regulation (EC, Euratom) No 723/2004 of 22 March 2004 amending the Staff Regulations of officials of the European Communities and the Conditions of Employment of other servants of the European Communities (2), which among other things modified the career structure of officials and other servants of the European Communities, a new Decision should be adopted, determining for the General Secretariat of the Council the appointing authority (hereinafter appointing authority) and the authority empowered to conclude contracts of employment, and Council Decision 1999/692/EC, ECSC, Euratom of 20 October 1999 determining the appointing authority for the General Secretariat of the Council (3) should be repealed, HAS DECIDED AS FOLLOWS: Article 1 The powers conferred by the Staff Regulations of Officials on the appointing authority and by the Conditions of Employment of other servants on the authority competent to conclude contracts of employment shall, as regards the General Secretariat of the Council, be exercised: (a) by the Council for the Secretary-General and the Deputy Secretary-General; (b) by the Council, on a proposal from the Secretary-General, for the application to Directors-General of Articles 1a, 30, 34, 41, 49, 50 and 51; the Secretary-General is authorised to delegate his power of proposal to the Deputy Secretary-General; (c) by the Secretary-General in other cases; the Secretary-General is authorised to delegate his powers to the Deputy Secretary-General. The Deputy Secretary-General is authorised to delegate, in whole or in part, to the Director-General of Administration any powers delegated to him by the Secretary-General as regards the application of the Conditions of Employment of other servants and the application of the Staff Regulations to officials in the AST function group. Such delegation may not extend to any powers delegated to him in respect of the appointment and termination of service of officials and the engagement of other servants. Article 2 Decision 1999/692/EC, ECSC, Euratom is hereby repealed. Article 3 This Decision shall take effect from the date of its adoption. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 27 June 2006. For the Council The President J. PRÃ LL (1) OJ L 56, 4.3.1968, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 2104/2005 (OJ L 337, 22.12.2005, p. 7). (2) OJ L 124, 27.4.2004, p. 1. (3) OJ L 273, 23.10.1999, p. 12.